Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  June 21, 2019                                                Bridget M. McCormack,
                                                                             Chief Justice

                                                                    David F. Viviano,
                                                                    Chief Justice Pro Tem
  158307-8
                                                                  Stephen J. Markman
                                                                       Brian K. Zahra
                                                                 Richard H. Bernstein
  In re RELIABILITY PLANS OF ELECTRIC                            Elizabeth T. Clement
                                                                 Megan K. Cavanagh,
  UTILITIES FOR 2017-2021.                                                        Justices
  ______________________________________

  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
                                            SC: 158307
  v                                         COA: 340600
                                            MPSC: 00-018197
  MICHIGAN PUBLIC SERVICE
  COMMISSION,
           Appellant,
  and

  CONSUMERS ENERGY COMPANY,
  ENERGY MICHIGAN, INC., and
  MICHIGAN ELECTRIC AND GAS
  ASSOCIATION,
             Appellees.
  ______________________________________

  ENERGY MICHIGAN, INC.,
           Appellee,
                                            SC: 158308
  v                                         COA: 340607
                                            MPSC: 00-018197
  MICHIGAN PUBLIC SERVICE
  COMMISSION,
           Appellant,
  and

  CONSUMERS ENERGY COMPANY and
  MICHIGAN ELECTRIC AND GAS
  ASSOCIATION,
             Appellees.
  ______________________________________/
                                                                                                                2

      On order of the Court, the application for leave to appeal the July 12, 2018
judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
argument on the application. MCR 7.305(H)(1).

        The appellant shall file a supplemental brief within 42 days of the date of this
order addressing whether the Court of Appeals erred in holding that 2016 PA 341 does
not authorize the Michigan Public Service Commission to impose a local clearing
requirement on individual alternative electric suppliers. In addition to the brief, the
appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
brief, citations to the record must provide the appendix page numbers as required by
MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
served with the appellant’s brief. The appellees shall also electronically file an appendix,
or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
any, must be filed by the appellant within 14 days of being served with the respective
appellee’s brief. The parties should not submit mere restatements of their application
papers.

        We further ORDER that this case be argued and submitted to the Court together
with the case of In re Reliability Plans of Electric Utilities for 2017-2021 (Docket Nos.
158305-6), at such future session of the Court as both cases are ready for submission.
The total time allowed for oral argument shall be 40 minutes: 20 minutes for Consumer
Energy Company and Michigan Public Service Commission, and 20 minutes for Energy
Michigan, Inc. and Association of Business Advocating Tariff Equity, to be divided at
their discretion. MCR 7.314(B)(2).

       The Michigan Chamber of Commerce, Midcontinent Independent System
Operator, and DTE Electric Company are invited to file briefs amicus curiae. Other
persons or groups interested in the determination of the issue presented in this case may
move the Court for permission to file briefs amicus curiae. Motions for permission to file
briefs amicus curiae and briefs amicus curiae regarding these cases should be filed in In
re Reliability Plans of Electric Utilities for 2017-2021 (Docket Nos. 158305-6) only and
served on the parties in both cases.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2019
        s0618
                                                                              Clerk